DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/087,165 application filed November 2, 2020,  which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Objections
Claim 5 is objected to because of the following informalities:  each claim must end with a period.  See MPEP 608.01(m): “Each claim begins with a capital letter and ends with a period.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9, 11, and 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos et al (WO 00/44670).
With respect to claims 1-2, Corma Canos et al discloses “a method for preparing MCM-48-type mesoporous titanosilicates” [abstract], which method comprises diluting “92.18 g of CTAOH [cetyltrimethylammonium hydroxide—Examiner’s insertion] solution…with 280.60 g of water. To this solution is added 3,427 g of titanium tetraethoxide (TEOT) being kept under constant stirring at room temperature for 2 hours until complete dissolution of the TEOT, adding 60.00 g of silica. The resulting mixture is stirred until complete homogeneity for 1 hour at room temperature and placed in an autoclave at 150° C for 6 hours.  The resulting gel is filtered, washed thoroughly and dried at 60° C for 12 hours. This material presents an X-ray diffraction diagram as shown in Figure 1, characteristic of the MCM-48 structure” [Example 1].  The aforesaid titanium tetraethoxide corresponds to the water soluble titanium compound (“…until complete dissolution…”) of the instant application while the CTAOH corresponds to the water soluble organic compound of the same.  Note that the instant application discloses “[a]s used herein, the phrase ‘water soluble organic compound’ refers to any compound that includes at least one carbon atom, and has a solubility in water of at least 900 mg/L, or, in some embodiments, at least 1,000 mg/L…In some embodiments, the water soluble organic compounds includes a C1-C4 hydrocarbyl and at least one functional group selected from the group consisting of a hydroxyl, an amine, a carboxylic acid, an ester, an ether, a ketone, and an aldehyde. For example, the C1-C4 hydrocarbyl may be bonded to [1] a hydroxyl functional group, [2] two hydroxyl functional groups, [3] a hydroxyl functional group and an amine functional groups, [4] an amine functional group, [5] two amine functional groups, etc.” [paragraphs 0044 & 0045 of the instant specification].  Note that CTAOH comprises three C1 groups bonded to an amine group.  Additionally, it is well known in the art that CTAOH may be purchased in an aqueous solution ranging from 10 to 20 wt %, which is well in excess of 900 mg/L.  Therefore, CTAOH meets the definition of a water soluble organic compound as disclosed in the instant specification.  The 60 g of silica in the Example corresponds to the silica support of the instant application.  
With respect to claim 4, Corma Canos et al discloses “[t]he synthesis of these materials is carried out by preparing an aqueous, alcoholic solution or water / alcohol mixture containing TAAOH and the surfactant” [3rd paragraph on page 3 of translation].  Since mono or poly hydroxy alcohols cover all possibilities, the teaching of Corma Canos et al clearly renders mono and poly hydroxy alcohols obvious.
With respect to claim 9, the description of Corma Canos et al appear to correspond to impregnation by soaking.
With respect to clams 11 and 13-14, see Examples 2 and 6, wherein calcination is conducted at 540o C in N2 followed by dry air and silylation is performed with hexamethyldisilazane.  Note that calcination may take place at temperatures ranging from 300 to 1,100o C [last paragraph on page 3 of translation].
With respect to claims 15 and 17-20, Corma Canos et al discloses “300 mg of the material described in Example 2 [i.e., the catalyst—Examiner’s insertion], are introduced into a 60° C glass reactor, which contains 4500 mg of cyclohexene and 1538 mg of tertbutylhydroperoxide. The reaction mixture is stirred, and a reaction sample is taken at 0.5 h. The conversion of cyclohexene with respect to the maximum possible is 34% with an epoxy selectivity of 100%” [Example 3].  The cyclohexene corresponds to the recited olefin while tertbutylhydroperoxide corresponds to the recited oxidant.  The teaching of the conversion of cyclohexene corresponds to the epoxidized olefin.  Note that paragraph 0054 of the instant specification discloses “[i]n some embodiments, the oxidizing agent is an organic hydroperoxide, such as tert-butyl hydroperoxide (TBHP)…”  With respect to the requirement that “about 20 mol % to 100 mol % of the olefin is converted…” it is obvious that the 34% conversion in Example 3 is a molar basis since conversion is typically based on molar quantities.  Additionally, Corma Canos et al discloses “150 mg of the material described in example 14 [i.e., the silylated catalyst—Examiner’s insertion] are introduced into a glass reactor at 60 ° C, containing 1135 mg of terpinolene and 1380 mg of tertbutylhydroperoxide. The reaction mixture is stirred, and a reaction sample is taken at 0.5 hours. The conversion of terpinolene with respect to the maximum possible, is 84%” [Example 17].  The teaching of 84% corresponds to the recited about 85% in instant claim 20.
With respect to claim 16, see claim 16 of Corma Canos et al (“[a] process of oxidation of linear, branched or cyclic olefins, such as propylene,…”).

Allowable Subject Matter
Claims 3, 5-8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 3, Corma Canos et al does not disclose the recited titanium(IV) bis(ammonium lactato)dihydroxide and evidence of art equivalence of the same and titanium tetraethoxide was not found.  With respect to claims 5 and 6, Corma Canos et al does not appear to explicitly teach the recited alcohols.  Additionally, it is not clear that the TEOT and CTAOH  are soluble in said alcohols so as to render them obvious.  With respect to claim 10, as already noted, Corma Canos et al appears to disclose impregnation by soaking instead of incipient wetness impregnation.  Note that it is well known that impregnation by soaking allows the distribution of catalytic species to be very well controlled and high dispersions to be obtained.  It is not clear that a different impregnation method such as incipient wetness impregnation would achieve the same control and high dispersion of catalytic species.  With respect to claim 12, Corma Canos et al discloses calcination in dry air for 6 hours [see Examples 2, 20, and 21].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haber et al in Pure and Applied Chemistry (1995, vol 67, nos. 8/9, pp. 1257-306), which discloses that in impregnation by soaking “[e]xcess liquid is eliminated by evaporation or by draining. Deposition of the active element is never quantitative. The quantity deposited depends on the solid/liquid ratio. Deposition is slow, requiring several hours or days….However, the method allows the distribution of the species to be very well controlled and high dispersions may be obtained.”  Note that in Corma et al the “gel is filtered, washed thoroughly and dried at 60° C for 12 hours,”  wherein filtering and drying corresponds to the evaporation/draining of evaporation by soaking and 12 hours corresponds to the several hours/days.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
July 25, 2022